Citation Nr: 0602417	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The appellant served in the Maine Army National Guard (MANG) 
from September 1980 to December 2001, with multiple periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) discussed in more detail below.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which denied 
service connection for bilateral hearing loss and tinnitus.  
The veteran testified at a June 2004 RO hearing and at an 
October 2005 videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the appellant does not have a hearing 
disability of the left ear.

2.  The preponderance of the competent, probative evidence of 
record reflects that neither the appellant's right ear 
hearing loss disability nor her tinnitus is related to any 
period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

Neither hearing loss nor tinnitus was incurred in or 
aggravated by active or inactive duty for training.  38 
U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.2, 3.6, 3.102, 3.159, 3.303, 3.385 
(2005); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the appellant filed her September 
2003 claims for service connection for bilateral hearing loss 
and tinnitus, the RO sent her a September 2003 letter 
explaining VA's duties to notify and assist her with this 
claim, and her rights and responsibilities in this regard.  
The RO did not take any action until its December 2003 rating 
decision that the appellant appealed to the Board.  Thus, in 
compliance with Pelegrini, VA provided VCAA notification to 
the appellant prior to its initial adjudicative action on her 
claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's September 
2003 letter told the appellant it was working on her claims 
for service connection for bilateral hearing loss and 
tinnitus, and explained what she had to show to establish 
entitlement to this benefit.  The letter also indicated that 
the RO needed information such as treatment records from the 
appellant and explained how VA would help her in obtaining 
evidence in support of her claims.  The RO also wrote in bold 
print on the first page of the letter: "If you receive any 
additional treatment for your claimed condition(s) while we 
are processing your claim, or have any additional evidence to 
submit, please let us know."  The RO also asked the 
appellant to send the original or a certified copy of her DD 
214 or other separation papers for all periods of service and 
to complete and return an enclosed hearing loss 
questionnaire.  In addition, the RO included in its August 
2004 SOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159.  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  The RO thus satisfied all four 
elements of the VCAA's notice requirements.

Moreover, the RO complied with the duty to assist and its 
implementing regulations by obtaining all identified 
treatment records as well as personnel records from the Maine 
Army National Guard.  The RO also afforded the appellant a 
December 2003 VA examination as to the etiology of her 
hearing loss and tinnitus.  In addition, there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claims.

In the present case, the appellant's Army National Guard 
Annual Statement reflects that she earned active duty points 
in each of the years from 1980 to her discharge in December 
2001, and she therefore had active service in both wartime 
and peacetime.  See 38 C.F.R. § 3.2 (2005) (Persian Gulf War 
dates from August 2, 1990 through date to be prescribed by 
Presidential proclamation or law.  Under 38 U.S.C.A. §§ 1110 
and 1131 (West 2002), the United States will pay compensation 
to a veteran for disability resulting from personal injury 
suffered or disease contracted in the active military, naval, 
or air service.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); C.F.R. § 
3.1(d) (2005). The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a)-(d) (2005).

Generally, service connection may be granted for disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  As to 
individuals such as the appellant, whose military service 
consists of ACDUTRA or INACDUTRA, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2005).

In the present case, the appellant stated at the June 2004 RO 
hearing and October 2005 videoconference hearing that her 
current hearing loss began in April 2001 while she was in the 
National Guard (Videoconference hearing transcript, p. 4; RO 
hearing transcript, p. 4).  When asked at the videoconference 
hearing if she was around a lot of noise while performing 
National Guard duty, the appellant stated that she was around 
the rifle range when she had weapons qualification, as well as 
16 days of infantry training in 1990, but that nothing 
exploded near her while doing this training and she did wear 
ear protection (Videoconference hearing transcript, at 3).  At 
a September 2001 audiogram (DD Form 2216), the appellant's 
pure tone thresholds, in 


decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
0
0
0
0
N/A
Left ear
5
0
0
0
N/A

No speech recognition scores were given.

At an October 2001 audiogram, the appellant's pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
35
5
N/A
0
N/A
Left ear
5
5
N/A
0
N/A

Speech recognition scores were 92 percent in both ears, 
however, there is no indication that the Maryland CNC test 
was used.  The audiologist stated that there was mild 
sensorineural hearing loss from 250 Hz to 1500 Hz, with 
normal hearing at 2000 Hz and above, and that hearing in the 
left ear was within normal limits for all frequencies except 
6000 Hz.  Speech discrimination in quiet was described as 
good in both ears.

In a November 2001 Annual Medical Certificate, the appellant 
noted that she had hearing problems that were currently being 
tested.  A November 2001 private electronystagmography and 
auditory brainstem report was essentially normal, as was a 
December 2001 brain MRI.  In February 2002, Drs. "E.S." and 
"W.D." of Otolaryngology Head and Neck Surgery noted the 
appellant's complaints of right ear hearing loss in April 2001 
and the normal neurological tests, and stated that review of 
prior audiometric testing showed unilateral, low frequency 
sensorineural hearing loss in the right ear.  In March 2002, 
Drs. "E.S." and "W.D." wrote that audiometric testing was 
"really unchanged" from that done in September 2001.  The 
audiogram from that time shows the appellant's pure tone 
thresholds, in decibels, were as 


follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
50
40
25
10
N/A
Left ear
5
5
5
5
N/A

Speech recognition scores were 100 percent in both ears, but 
there is no indication that the Maryland CNC Test was used.

On the December 2003 authorized VA audiological evaluation, 
the appellant's pure tone thresholds, in decibels, were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
50
40
25
10
31
Left ear
0
0
0
0
0

Speech recognition scores using the Maryland CNC word list 
was 88 percent in the right ear and 100 percent in the left 
ear.

The Board notes that, although the October 2001 audiogram 
indicated word recognition scores of 92 percent in both ears, 
there is no indication that these scores were obtained using 
the Maryland CNC Test as required by 38 C.F.R. § 3.385 
(2005), and the results as to the left ear speech recognition 
conflicts with the prior and subsequent test results showing 
100 percent speech recognition in the left ear.  In addition, 
there is a notation of right ear discomfort in a March 1983 
statement of medical examination and duty status, but normal 
ear and hearing findings at the quadrennial examinations in 
May 1984, November 1988, February 1992, and March 1997.  
Although the appellant stated that her hearing problems began 
in 2001, and noted hearing problems in the November 2001 
Annual Medical Certificate, she does not possess the 
requisite expertise to provide competent medical evidence as 
to the existence of a hearing disability under VA law.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  There is 
therefore no competent evidence that the appellant had a 
hearing disability at any time during her twenty-one years in 
the MANG.  However, just service connection for a hearing 
disability may be established even if there was no hearing 
loss disability in service, if the evidence indicates that 
the disease was in fact incurred in or aggravated by service, 
the appellant need not show hearing loss hearing loss 
disability while performing ACDUTRA or INACDUTRA, if the 
evidence indicated that the disease was in fact incurred or 
aggravated while performing ACDUTRA or INACDUTRA.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, in this 
case the evidence reflects otherwise, for the following 
reasons.

Initially, the Board notes that, other than the October 2001 
speech recognition test, all audiometric testing has 
indicated that the appellant does not have a left ear hearing 
disability, and she is therefore not entitled to service 
connection for such a disability.  Brammer v. Derwinski, 3 
Vet. App. at 225.  There is evidence of a right ear hearing 
disability, as post-service testing showed both auditory 
thresholds above 40 decibels at one or more frequencies as 
well as 88 percent speech recognition on the Maryland CNC 
test at the December 2003 VA examination.  Significantly, 
however, the December 2003 VA examiner, who diagnosed right 
ear tinnitus and hearing loss, after reviewing the claims 
file, wrote that the etiology of the appellant's right ear 
hearing loss was not known, "but it is not at least as 
likely as not related to reports of ear pain or any noise 
exposure in service" (underlining in original).  The VA 
examiner noted that the appellant could not recall with any 
detail the occurrences of ear pain in service, that she 
reported the onset of symptoms only in April 2001, and that 
the SMRs showed hearing within normal limits until at least 
1992, with several evaluations since 2001 corroborating the 
April 2001 onset and not being able to identify the etiology 
of the hearing loss.  This last statement is accurate, as the 
February 2002 treatment note of Drs. "E.S." and "W.D." 
states that "the etiology of sudden sensory neural hearing 
loss remains obscure;" these physicians wrote in March 2002 
that the appellant's mild, mid-frequency sensory neural 
hearing loss "is peripheral in etiology; and Dr. "W.C." 
wrote in December 2002 that the extensive work up was 
negative for tumor or aneurism or other identifiable cause, 
and the most likely source of the right ear hearing loss was 
either viral or some minute vascular obstruction, with viral 
being the more likely of the two, and also noted the 
possibility of a familial tendency.

Thus, the only opinion preceded by review of the claims file 
and definitively addressed the etiology of the appellant's 
right ear hearing loss and tinnitus indicated that they were 
not related to service.  Cf. Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); Winsett v. West, 
11 Vet. App. 420, 424 (1998) (terminology equivalent to "may 
or may not" is an insufficient basis for an award of service 
connection).  Moreover, although the appellant's specific 
dates of ACDUTRA or INACDUTRA are identified in the Army 
National Guard Retirement Credits Record until July 1988 and 
in the two DD214s showing ACDUTRA from September 1980 to 
November 1980 and from February 1981 to March 1981, the Army 
National Guard Current Annual Statement does not indicate the 
date of the appellant's ACDUTRA in 2001.  There is therefore 
no evidence that the appellant's hearing loss was incurred or 
aggravated while she was performing ACDUTRA or INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the appellant does not have 
a left ear hearing disability, that her right ear hearing 
loss and tinnitus were not incurred or aggravated while 
performing ACDUTRA or INACDUTRA, and she has not established 
veteran status so as to warrant service connection on any 
other basis.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).



	(CONTINUED ON NEXT PAGE)






ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


